
	

116 HR 1307 : Post-Disaster Assistance Online Accountability Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1307
		IN THE SENATE OF THE UNITED STATES
		July 25, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide for an online repository for certain reporting requirements for recipients of Federal
			 disaster assistance, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Post-Disaster Assistance Online Accountability Act. 2.Subpage for transparency of disaster assistance (a)Establishment of repository for reporting requirementsThe Director of the Office of Management and Budget, in consultation with the Secretary of the Treasury and the head of each covered Federal agency, shall establish a subpage within the website established under section 2 of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) to publish the information required to be made available to the public under this section.
 (b)Submission of information by Federal agenciesNot later than 30 days after the end of a calendar quarter, each covered Federal agency that made disaster assistance available to an eligible recipient during such quarter shall, in coordination with the Director of the Office of Management and Budget, make available to the public on the subpage established under subsection (a) the information described in subsection (c), and ensure that any data asset of the agency is machine-readable.
 (c)Information requiredThe information described in this subsection is, with respect to disaster assistance provided by the covered Federal agency—
 (1)the total amount of disaster assistance provided by the agency during such quarter; (2)the amount of disaster assistance provided by the agency that was expended or obligated to projects or activities; and
 (3)a detailed list of all projects or activities for which disaster assistance dispersed by the agency was expended, obligated, or used, including—
 (A)the name of the project or activity; (B)a description of the project or activity;
 (C)an evaluation of the completion status of the project or activity; (D)any award identification number assigned to the project;
 (E)the Catalog for Disaster Assistance number assigned by the Federal Emergency Management Agency; (F)the location of the project, including ZIP codes; and
 (G)any reporting requirement information being collected by a covered Federal agency with respect to that agency’s disaster assistance.
 (d)GuidanceEach covered Federal agency, in coordination with the Director of the Office of Management and Budget and the Secretary of the Treasury, shall issue such guidance as is necessary to meet the requirements of this Act.
 (e)Agreement with private entityThe Director, if necessary for purposes of transparency, may enter into an agreement with a private entity, including a nonprofit organization, to develop the subpage required under this section.
 3.DefinitionsIn this Act, the following definitions apply: (1)Covered Federal agencyThe term covered Federal agency means—
 (A)any agency providing assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
 (B)the Small Business Administration; and (C)the Department of Housing and Urban Development.
 (2)Disaster assistanceThe term disaster assistance means any funds that are made available by the Federal Government in response to a specified natural disaster, including—
 (A)any assistance provided by the Administrator of the Small Business Administration as a result of a disaster declared under section 7(b) of the Small Business Act (15 U.S.C. 636(b));
 (B)any assistance provided by the Secretary of Housing and Urban Development for— (i)activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and
 (ii)flood insurance coverage provided under the National Flood Insurance Program pursuant to the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.); and
 (C)any assistance provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (3)Eligible recipientThe term eligible recipient— (A)means any entity that receives disaster assistance directly from the Federal Government (including disaster assistance received through grant, loan, or contract) other than an individual; and
 (B)includes a State that receives disaster assistance. (4)Specified natural disasterThe term specified natural disaster means—
 (A)a fire on public or private forest land or grassland described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187);
 (B)a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170); (C)an emergency declared by the President under section 501 of such Act (42 U.S.C. 5191); and
 (D)any other natural disaster for which a disaster declaration is made by the Federal Government. Passed the House of Representatives July 24, 2019.Cheryl L. Johnson,Clerk 